Citation Nr: 1223787	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-38 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a left ankle disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The appellant had active duty for training in the Army National Guard from September 1982 to December 1982.  He also had a period of service in the Army from September 1997 to October 1997, with an uncharacterized discharge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 RO rating decision that, in pertinent part, denied service connection for a left knee disability and for a left ankle disability.  In May 2012, the appellant testified at a Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant essentially contends that he has a left knee disability and a left ankle disability that are related to service.  He specifically maintains that during his period of active duty for training in the Army National Guard, he injured his left knee and his left ankle while performing a one-mile run qualification in boot camp.  He reports that he stepped into pothole which caused him to twist his left ankle and that his left knee also buckled at that time.  The appellant states that he has suffered from left knee and left ankle problems since his period of active duty for training in the Army National Guard.  

The appellant is competent to report that he had left knee and left ankle injuries during service; left knee and left ankle symptoms in service; continuous left knee and left ankle symptomatology since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the appellant has competently reported that he injured his left knee and left ankle during his period of active duty for training in the Army National Guard.  

As noted above, the appellant had active duty for training in the Army National Guard from September 1982 to December 1982.  He also had a period of service in the Army from September 1997 to October 1997, with an uncharacterized discharge.  

The appellant's service treatment records for his period of active duty for training in the Army National Guard do not specifically show complaints, findings, or diagnoses of any left knee or left ankle problems.  

His service treatment records for his period of service in the Army from September 1997 to October 1997 also do not refer to treatment for any left knee or left ankle problems.  

Post-service VA treatment records, including a VA examination report, show treatment for disorders including a left knee disability and a left ankle disability.  

An August 2008 VA general medical examination report notes that the appellant reported that he injured left and right knees while unloading a ship during his period of service.  He indicated that he was training at the time and that his (bilateral) knee pain had flared every day since then for variable lengths of time.  He stated that both knees would hurt when he jumped off trucks during his period of service.  The appellant indicated that he had current knee pain which limited his activities.  The appellant also maintained that he twisted his left ankle when he sprained his knees while jumping off a truck during his period of service.  He reported that his left ankle pain would flare up every day.  The assessment was bilateral knee strains, with the right knee clinically resolved and the left knee without instability, and left ankle strain.  

The Board observes that the VA examiner did not provide an opinion as to the etiology of the appellant's diagnosed left knee strain and left ankle strain.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

The Board observes, therefore, that the appellant has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for a left knee disability and for a left ankle disability.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the appellant to identify all medical providers who have treated him for left knee and left ankle problems since his separation from his period of active duty for training in the Army National Guard from September 1982 to December 1982.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since April 2010 should be obtained.  

2.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service left knee and/or left ankle symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Schedule the appellant for a VA examination to determine the nature and likely etiology of his claimed left knee disability and left ankle disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current left knee and left ankle disabilities.  

Based on a review claims file, examination of the appellant, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed left knee and left ankle disabilities are etiologically related to his period of service active duty for training in the Army National Guard from September 1982 to December 1982.  The examiner must specifically acknowledge and discuss the appellant's report that he suffered left knee and left ankle injuries during his period of active duty for training in the Army National Guard from September 1982 to December 1982.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

All findings and conclusions, accompanied by a rationale, must be set forth in a legible report.

4.  Then readjudicate the appeal.  If any claims remain denied, issue a supplemental statement of the case to the appellant, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

